DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the request for continued examination filed on 10/20/2022.
Claims 6 & 16 are cancelled. Claims 1-5, 7-15, & 17-18 remain pending. Claims 1, 8, & 11 are amended. Claims 1-5, 7-15, & 17-18 have been examined and are rejected. 


Priority
This application claims priority to foreign application JP 2018-224424 filed on 11/30/2018, and JP 2019-178182 filed on 9/30/2019.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
Argument (a) Applicant respectfully submits that Uchiyama and O'Hara, either alone or in combination, fail to teach or suggest that "the processing circuitry displays the first predetermined area image and does not display the second predetermined area image when the operation status of the communication terminal is in operation, and changes displaying from the first predetermined area image to the second predetermined area image when the operation status of the communication terminal is not in operation" as in amended claim 1.
In response to argument (a), examiner respectfully disagrees. 
O’Hara teaches an audience device in a review mode (i.e. which is analogous to a device in operation) operates independently of any navigation data that may be received from the presenter host device (i.e. the navigation data from the presenter corresponds to second image) and instead displays content views corresponding to user input received locally (i.e. first image data) [O’Hara: 0030; 0036]. O’Hara further teaches that the audience device operating in the review mode can transition to the follow mode (i.e. which is analogous to a device not in operation) in which it will utilize the navigation data from the presenter host device (i.e. the second image) to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035-36; 0050]. 
While O’Hara does not teach that the shared image data is predetermined image data from a whole image data that is a spherical panoramic image, such limitation is taught by Uchiyama which teaches: when another participant begins speaking, the transmission terminal of location I trims from the image data an area where an image of the other participant is captured and transmits the trimmed image data to the transmission terminal of location II [Uchiyama: 0078; Figs. 2A-2C], wherein the whole image is captured by a spherical camera capable of capturing an image of 360-degree surroundings [Uchiyama: 0070-78]. Thus the combination of Uchiyama with O’Hara teaches the limitations as claimed. 

Argument (b) Further, Applicant respectfully submits that it would not have been obvious at the time of invention for a person of ordinary skill in the art to combine the cited references in a manner to arrive at the claimed communication terminal as O'Hara is not concerned with spherical images, let alone a first predetermined area of a spherical panoramic image, and a second predetermined area of the spherical panoramic image as claimed.
In response to argument (b), examiner respectfully disagrees. 
Uchiyama provides a system in which a plurality of devices participate in a video conference in which a presenter device shares visual content (here, images of the presenter captured by a spherical camera) with other devices of the conference. Similarly, O’Hara provides a system in which a plurality of devices participate in an electronic presentation conference in which a presenter host device shares visual content (here, electronic content such as presentation slides, a page of a web site, images, video clips, etc. [see O’Hara: 0017]) with other devices of the electronic presentation. As such Uchiyama and O’Hara appear to be in a similar field of endeavor. Furthermore before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Uchiyama with O’Hara as doing so would allow the presenter to have non-exclusive control of the shared display while providing the ability to keep the plurality of displays in sync, thus allowing each audience member to privately review content views at their local device when desired, and otherwise follow content of the presenter device [O’Hara: 0034-35; 0019]. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 112
The previous rejection of Claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of present amendments.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-15, & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2017/0078616 A1) in view of O’Hara et al. (US 2017/0199639 A1).
With regard to Claim 1, Uchiyama teaches:
A communication terminal having processing circuitry configured to display a first predetermined image of a first predetermined area in whole image data shared with another communication terminal; (a transmission terminal of location II of a plurality of terminals participating in a video conference displays a trimmed portion of a whole image captured by a spherical camera at location I [Uchiyama: 0070-78]);
the communication terminal comprising: the processing circuitry that is configured to 
receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal capturing a second predetermined area image of the second predetermined area in the whole image data that is a spherical panoramic image; (when another participant begins speaking, the transmission terminal of location I trims from the image data an area where an image of the other participant is captured and transmits the trimmed image data to the transmission terminal of location II [Uchiyama: 0078; Figs. 2A-2C], wherein the whole image is captured by a spherical camera capable of capturing an image of 360-degree surroundings [Uchiyama: 0070-78]);
and control displaying of the second predetermined area image indicated by the received predetermined area information; (if there is a participant that continuously speaks for the switching time or more, the trimmed image is changed and the screen transition is obtained [Uchiyama: 0078; 0239; Figs. 2A-2C]).

However, Uchiyama does not teach that the another communication terminal displays the second predetermined area image, or changing the displayed image based on an operation status of the communication terminal. In other words, Uchiyama does not teach (where underlining indicates the portion of each limitation not taught):
receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal displaying a second predetermined area image;
and control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received, wherein the processing circuitry displays the first predetermined area image and does not display the second predetermined area image when the operation status of the communication terminal is in operation, and changes displaying from the first predetermined area image to the second predetermined area image when the operation status of the communication terminal is not in operation.
	
In a similar field of endeavor involving a plurality of remote devices participating in a presentation with shared content, O’Hara discloses:
receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal displaying a second predetermined area image; (presenter host device receives user input and outputs the content views to a shared display while sending navigation data to one or more audience devices specifying how the content views are navigated on the shared display [O’Hara: 0048-50]);
and control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received, wherein the processing circuitry displays the first predetermined area image and does not display the second predetermined area image when the operation status of the communication terminal is in operation, (an audience device operating in a review mode (i.e. the device is in operation) receives user input locally and displays corresponding content views (i.e. first image data) at a local display of the device that is independent of any navigation data that may have been received from the presenter host device (i.e. the navigation data from the presenter corresponds to the second image) [O’Hara: 0030; 0036]);
and changes displaying from the first predetermined area image to the second predetermined area image when the operation status of the communication terminal is not in operation; (the audience device operating in the review mode can transition to the follow mode (i.e. the device is not in operation) in which it will utilize the navigation data from the presenter host device (i.e. the second image) to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035-36; 0050]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama in view of O’Hara in order to display the second predetermined area image at the other communication device, and change the displayed image based on an operation status of the communication terminal in the system of Uchiyama. 
One of ordinary skill in the art would have been motivated to combine Uchiyama with O’Hara as doing so would allow the presenter to have non-exclusive control of the shared display while providing the ability to keep the plurality of displays in sync, thus allowing each audience member to privately review content views at their local device when desired, and otherwise follow content of the presenter device [O’Hara: 0034-35; 0019]. 

With regard to Claim 2, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the processing circuitry is configured to manage an association of a terminal identification information of the other communication terminal with a display mode which indicates whether or not the second predetermined area image indicating the received predetermined area information is displayed and reflected on the communication terminal among other communication terminals; (the presenter and audience devices each comprises a state machine which controls states or modes that the device is in, wherein the audience devices communicate control messages with the presenter host device regarding states of the navigation component [O’Hara: 0025-26]);
and store the received predetermined area information, when the terminal identification information is managed associated with a follow-up mode after operation, and the operation status of the communication terminal when the predetermined area information is received is in operation; (an individual communications device has a local cache able to store one or more content views, wherein an audience device operating in a review mode waits to receive user input and displays the content views at a local display associated with the device according to the user input and independently of the navigation data from the presenter host device [O’Hara: 0030; 0036]).

With regard to Claim 3, Uchiyama-O’Hara teaches:
The communication terminal of claim 2, wherein the processing circuitry is configured to control to display the second predetermined area image indicated by the stored predetermined area information when the operation status of the communication terminal changes to the waiting state, which is a state indicating that the communication terminal is not in operation; (the audience device operating in the review mode can transition to the follow mode in which it will utilize the navigation data from the presenter host device to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035-36]). 

With regard to Claim 4, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the processing circuitry is configured to transmit a notification that the communication terminal is currently in operation to the other communication terminal, when terminal identification information is managed in association with a leave mode after operation, and the operation status of the communication terminal when the predetermined area information is received is that the communication terminal is in operation; (the audience devices each comprises a state machine which controls states or modes that the device is in, wherein the audience devices communicate control messages with the presenter host device regarding states of the navigation component such that an audience device operating in review mode will transmit a control message to the presenter informing it that the device is currently being operated independently of the navigation data from the presenter host device [O’Hara: 0025-26; 0036]).

With regard to Claim 5, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the processing circuitry is configured to control to display the second predetermined area image indicated by the received predetermined area information when terminal identification information is managed in association with the display mode, and the operation status of the communication terminal when the predetermined area information is received is that the communication terminal is in the waiting state, which is a state indicating that the communication terminal is not in operation; (the presenter and audience devices each comprises a state machine which controls states or modes that the device is in [O’Hara: 0025-26], wherein when the audience device operating in the review mode can transition to the follow mode in which it will utilize the navigation data from the presenter host device to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035-36]).

With regard to Claim 7, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the communication terminal is one of a video conference terminal, a PC, a smartphone, a digital TV, a smart watch or a car navigation system; (transmission terminals may be video conference terminals capable of using video conference services, while mobile terminals may be a tablet terminal, a mobile phone, a smartphone, a Personal Digital Assistant (PDA), a wearable PC, a game console, a general-purpose PC terminal, a car navigation terminal, an electronic whiteboard, a projector, a monitoring camera, industrial equipment having a communication function, or the like [Uchiyama: 0090-91; Fig. 4]).

With regard to Claim 8, Uchiyama-O’Hara teaches:
and a communication management system having second processing circuitry configured to manage the image data communication between the communication terminal and the other communication terminal; (The transmission system is a communication system (e.g. a video conference system) for mutually communicating information and feelings among a plurality of transmission terminals via a transmission managing system 50, wherein the the transmission managing system 50 comprises a data providing system that transmits content data in one direction from one transmission terminal to another transmission terminal [Uchiyama: 0087; Fig. 4]).

With regard to the remaining limitations of Claim 8, they appear substantially similar to the limitations recited by claim 1 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, the remainder of Claim 8 is rejected for the same reasons as set forth in claim 1.

With regard to Claim 9, it appears substantially similar to the limitations recited by claim 4 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 9 is rejected for the same reasons as set forth in claim 4.

With regard to Claims 11-15 & 17-18, they appear substantially similar to the limitations recited by claims 1-5 & 7 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11-15 & 17-18 are rejected for the same reasons as set forth in claims 1-5 & 7.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2017/0078616 A1) in view of O’Hara et al. (US 2017/0199639 A1) as applied to Claim 9 above, and further in view of Kawai (JP 2018-190173 A). 
With regard to Claim 10, Uchiyama-O’Hara teaches:
The image communication system according to claim 9, wherein the other communication terminal includes third processing circuitry configured to receive a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification; (the audience devices each comprises a state machine which controls states or modes that the device is in, wherein the audience devices communicate control messages with the presenter host device regarding states of the navigation component such that an audience device operating in review mode will transmit a control message to the presenter informing it that the device is currently being operated independently of the navigation data from the presenter host device [O’Hara: 0025-26; 0036]).

However, Uchiyama-O’Hara does not teach that the other communication terminal displays a message to indicate not to display the second predetermined area image. In other words, Uchiyama-O’Hara does not teach (where underlining indicates the portion of each limitation not taught):
wherein the other communication terminal includes third processing circuitry configured to display a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification. 
	
In a similar field of endeavor involving remote operation of a digital imaging device, Kawai discloses:
wherein the other communication terminal includes third processing circuitry configured to display a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification; (when a remote control operation processes is attempted from a smart device 200 while a digital device 100 is being used, the operation of the digital device 100 may be prioritized and a busy state notification may be transmitted to the smart device 200, wherein a message such as “cannot be operated because the camera is operating” is displayed on the smart device 200 so that the user cannot perform the operation [Kawai: bottom p.16 – top p.17]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama-O’Hara in view of Kawai in order to enable the other communication terminal to display a message to indicate not to display the second predetermined area image in the system of Uchiyama-O’Hara. 
One of ordinary skill in the art would have been motivated to combine Uchiyama-O’Hara with Kawai as doing so would inform the device attempting control that remote control of the digital device is current not possible because the device is presently being operated.  


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Riley et al. (US 9,686,510 B1) which teaches: the specified selectable interaction element may be selectable to cause a first camera view to be replaced by a second camera view on a display of a computing device of a remote participant by transitioning from the first camera view to the second camera view in a manner that provides context to indicate a location of the 360-degree video camera with reference to the second camera. In accordance with this example, the first camera view does not include the 360-degree video stream. In further accordance with this example, the second camera view includes the 360-degree video stream. The remote participant is not in a field of view of the 360-degree video camera [Riley: 17:30-41].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446